                     UNITED STATES DISTRICT COURT
                     WESTERN DISTRICT OF TENNESSEE
                           EASTERN DIVISION


BILLY JOE CHAPMAN,                           )
                                             )
       Plaintiff,                            )
                                             )
VS.                                          )          No. 19-1037-JDT-cgc
                                             )
HARDEMAN COUNTY SHERIFF’S                    )
DEPARTMENT, ET AL.,                          )
                                             )
       Defendants.                           )


  ORDER DIRECTING PLAINTIFF TO COMPLY WITH 28 U.S.C. § 1915(a)(1)-(2)
                 OR PAY THE $400 CIVIL FILING FEE


       On February 25, 2019, Plaintiff Billie Joe Chapman, who is incarcerated at the

Hardeman County Jail in Bolivar, Tennessee, filed a pro se complaint pursuant to 42 U.S.C.

§ 1983 and a motion to proceed in forma pauperis. (ECF Nos. 1 & 2.)

       Under the Prison Litigation Reform Act (PLRA), 28 U.S.C. §§ 1915(a)-(b), a

prisoner bringing a civil action must pay the filing fee required by 28 U.S.C. § 1914(a).

Although the obligation to pay the fee accrues at the moment the case is filed, see McGore

v. Wrigglesworth, 114 F.3d 601, 605 (6th Cir. 1997), partially overruled on other grounds

by LaFountain v. Harry, 716 F.3d 944, 951 (6th Cir. 2013), the PLRA provides the prisoner

the opportunity to make a “down payment” of a partial filing fee and pay the remainder in

installments. Id. § 1915(b)(2). However, in order to take advantage of the installment

procedures, the prisoner must properly complete and submit to the district court, along with
the complaint, an in forma pauperis affidavit and a certified copy of his trust account

statement for the six months immediately preceding the filing of the complaint.

Id. § 1915(a)(2).

       In this case, Plaintiff has submitted only a handwritten affidavit in support of his

motion, so the Court will require him to file the standard affidavit form. In addition, the

affidavit is not accompanied by certified copy of Plaintiff’s trust account statement.

Accordingly, Plaintiff is ORDERED to submit, within 30 days after the date of this order,

either the entire $400 civil filing fee1 or a properly completed and executed in forma

pauperis affidavit form and a copy of his trust account statement for the last six months.

If Plaintiff needs additional time to file the required documents, he may request one 30-day

extension of time from this Court. McGore, 114 F.3d at 605.

       If Plaintiff timely submits the necessary documents and the Court finds that he is

indigent, the Court will grant leave to proceed in forma pauperis and assess a filing fee of

$350 in accordance with the installment procedures of 28 U.S.C. § 1915(b). However, if

Plaintiff fails to comply with this order in a timely manner, the Court will deny leave to

proceed in forma pauperis, assess the entire $400 filing fee from his trust account without

regard to the installment payment procedures, and dismiss the action without further notice




       1
         The civil filing fee is $350. 28 U.S.C. § 1914(a). The Schedule of Fees set out
following the statute also requires an additional administrative fee of $50 for filing any civil
case. That additional fee will not apply if leave to proceed in forma pauperis is ultimately
granted.

                                                  2
pursuant to Federal Rule of Civil Procedure 41(b) for failure to prosecute. McGore, 114

F.3d at 605.

       If Plaintiff is transferred to a different prison or released, he is ORDERED to notify

the Court immediately, in writing, of his change of address. Failure to abide by this

requirement may likewise result in the dismissal of this case without further notice, for

failure to prosecute.

IT IS SO ORDERED.
                                                  s/ James D. Todd
                                                 JAMES D. TODD
                                                 UNITED STATES DISTRICT JUDGE




                                             3
